TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-11-00593-CV




 
 
Isela Moreno and Latief Bowser, Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 53rd District Court OF Travis COUNTY 
NO. D-1-FM-11-000731, The Honorable
  Darlene Byrne, JUDGE PRESIDING




 
 



                                                                     O
  R D E R
PER CURIAM
During a review of the record following counsel’s filing of a suggestion
  of appellant Isela Moreno’s death, the Court noted that appellant Latief Bowser has not filed his
  brief.  Bowser filed his notice of appeal on September 29, 2011, and the
  appellate record was complete on March
  5, 2012, making Bowser’s brief due March 26, 2012. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines. 
  Therefore we order counsel to file appellant’s brief no later than June 4, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt of court.
It is ordered on May 18, 2012.
 
 
Before Chief
  Justice Jones, Justices Pemberton and Rose